Calhoon and Mayes, TT.,
especially concurring:
While subscribing to the conclusion reached in the case, still, in order to exclude any possible erroneous deduction we • announce that we concur in the majority opinion of the court in Glenn v. Caldwell, 74 Miss., 49, 20 South., 152. That case, we think, was properly decided on its construction of the statute.
SUPPLEMENTAL PROCEEDINGS.
After the delivery of the opinions the counsel for the appellee filed an elaborate suggestion of error.
*765Whiteield, O. J\,
delivered the opinion of the court in response to the suggestion of error.
The trouble with the learned counsel filing the suggestion of error in this cause is that they carelessly read the opinion of the court and completely misconceived it. We said in that opinion that plaintiff could not maintain the action of unlawful detainer on the facts of the case, since he had never been deprived of the possession of the building, nor had any one under whom he claimed been in possession. This last clause of the opinion counsel seem entirely to have ignored in their suggestion of error, and yet it is the vital thing in the opinion.
The contention of counsel is simply that any one who has a right of possession by contract to a piece of land is entitled to bring this action of unlawful detainer under our statute. This is a manifest misconception. Counsel puts this illustration: “Suppose A., holding the legal title to a tract of land, makes a lease of the same to B. for ten years; O. at the time being in actual adverse possession of the land. B., having the right of possession, brings his action of ejectment against 0., and obtains possession of the property. Does this court hold that, at the expiration of the ten-year lease which A. executed to B., A. could not bring his action of unlawful detainer against B. and obtain possession of the land, for the reason that he (A.) had never been in occupation of the same ? ” Most manifestly not; nor was there a solitary syllable in the opinion of this court from which any such inference could have been drawn. 'In the case stated by counsel, B. would become the tenant of A., having actual possession under A. when he recovered in ejectment, and, from that time on, B.’s possession is A.’s possession, and, of course, if B., having been put into possession thus under A., after the expiration of his contract withheld possession, A. could bring unlawful detainer. In such a case A. had the possession through his tenant, B., from the time of recovery in ejectment. We did not say in the opinion — no such thing was dreamed of — that a plaintiff in unlawful detainer *766must himself once have had actual possession. We said that such plaintiff must himself once have had actual possession, or some person through whom he claims or some person holding for him must once have had actual possession. Surely counsel so eminent as those filing this suggestion of error ought to ■have seen and appreciated this simple statement of the law.
But counsel cite three cases in support of their contention: Spears v. McKay, Walk. 265, Cummings v. Kilpatrick, 23 Miss., 106, and Rabe v. Fyler, 10 Smed. & M., 441, 48 Am. Dec., 763. These authorities directly support the opinion of the court, and furnish not the slightest countenance to the contention of the appellee. In Spears v. McKay there was nothing involved or decided, as shown on page 266, top of the page, except that the court.below had erred in excluding certain evidence offered by the plaintiff to show his right of possession. That is absolutely all decided by the court in the case. It might very well have been that this proffered evidence would have shown previous possession of the premises in the plaintiff, or in some one under whom he claimed, or in some one claiming for him. In Cummings v. Kilpatrich, the court expressly ■said, at page 119: “If it be conceded that the remedy provided is not limited to cases where the party in possession has originally entered under a title which gives only a temporary or defeasible estate, or where the relation between the plaintiff and defendant may be considered in law that of landlord and tenant, but that it was designed to apply to all cases where the plaintiff shall assert a right to the possession against the occupant of the premises, the remedy of unlawful detainer would be as broad and comprehensive as that by ejectment.” And this rejected contention is precisely the contention of the counsel for appellee in this case. Again, the third paragraph of the syllabus in the case of Cummings v. Kilpatrick states the exact doctrine we set out in the opinion in this ease. In Rabe v. Fyler, 10 Smed. & M., 441, 48 Am. Dec., 763, again it perfectly appears that the plaintiff had the right of possession *767through his grantor, who was the landlord of the tenant. The •court, in Cummings v. Kilpatrick, 23 Miss., 121, put this case •on its true ground. It is there said: “In Babe v. Fyler, proof was introduced showing that Babe had held possession of the premises in controversy as tenant of the Agricultural Bank. Pyler was the grantee of the bank by a deed of conveyance constituting him a trustee for certain purposes, and as such had succeeded to the rights, and had taken the place, of Babe’s landlord. Hence the introduction of the deed to Pyler, in connection with proof of Babe’s attornment to him, was perfectly proper, under the circumstances; not, however, for the purpose of proving title in Pyler, and thence deducing his right of possession, but to establish the fact that the relation of landlord and tenant existed between them.’’ Of course, Pyler derived his right to maintain this action as an assignee of the bank, which had leased the premises to the tenant, Babe. All three of the cases cited by the counsel for appellee are conclusive against them.
We have said more than we intended to say, but we have done so out of deference to the great ability of the learned counsel for the appellee, who so singularly misconceived the statute and the decisions on the subject, as well as the true purport of our opinion.
The suggestion of error is overruled.